                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,
                       Plaintiff,
vs.                                                                           CR 19-1991 KWR


ANTONIO CARRILLO,
                       Defendant,


                     ORDER GRANTING CONTINUANCE OF TRIAL
                            AND PRETRIAL DEADLINES


       THIS MATTER is before the Court on Defendant’s Unopposed Motion to Continue

March 9, 2020 Trial, filed January 29, 2020 (Doc. 61). The Court having considered the motion

and having considered the holding in United States v. Toombs, 574 F.3d 1262 (10th Cir. 2009),

finds that the Defendant has by his motion, created a sufficient record to justify granting the motion

to continue. See id., 574 F.3d at 1271 (requiring that the record on a motion to continue contain an

explanation of why the mere occurrence of the event identified by the party as necessitating the

continuance results in the need for additional time). Additionally, the Court finds that further,

pursuant to the relevant factors under 18 U.S.C. §3161(h)(7)(B)(i-iv), the defendant’s need to

review discovery, meet with counsel and conduct his investigation justify the continuance.

Therefore, all the time from the filing of the motion until the beginning of jury selection in this

matter shall be excluded for the purposes of the Speedy Trial Act.

       IT IS THEREFORE ORDERED that the Jury Selection/Trial of March 9, 2020 is

VACATED. Call of the Calendar is reset for May 7, 2020, at 9:00 a.m. and Jury Selection/Trial

is reset for May 11, 2020, at 9:00 a.m., on a trailing docket at the United States Courthouse, 333
Lomas Blvd., NW, Bonito Courtroom, before Judge Kea W. Riggs in Albuquerque, New Mexico.

       IT IS FURTHER ORDERED that, so as to conserve judicial resources, any motion to

continue trial must be filed no later than April 27, 2020.

       IT IS FURTHER ORDERED that pursuant to 18 U.S.C. §3161(h)(7)(A), the Court finds

that the ends of justice served by granting the unopposed motion for continuance outweigh the best

interest of the public and the defendant in a speedy trial.

       IT IS FINALLY ORDERED that counsel shall adhere to the instructions and case

management deadlines as set forth in the following attachment, “Preparation for Criminal Trial”

(includes guidelines for preparation of proposed jury instructions, JERS Informational Letter, and

JERS Attorney Guide).




                                               __________________________________________
                                               KEA W. RIGGS
                                               United States District Judge




                                                 -2-
                  PLEASE REFER TO THE FOLLOWING
       ATTACHMENTS FOR ADDITIONAL DEADLINES AND INFORMATION:

“Preparation for Criminal Trial” (includes guidelines for preparation of proposed jury
instructions, JERS Informational Letter, and JERS Attorney Guide).


        OTHER INSTRUCTIONS/MOTION TO CONTINUE TRIAL DEADLINE:
Motions for continuance in criminal cases must be filed in accordance with 18 U.S.C. §
3161(h)(7)(A), specifically setting forth the factual grounds justifying the continuance
under the statute.    In cases involving multiple defendants, counsel must file a joint motion
for continuance with all counsel approving said motion. MOTIONS TO CONTINUE
MUST COMPLY WITH THE SPECIFIC REQUIREMENTS SET FORTH IN UNITED
STATES V. TOOMBS, 574 F.3D 1262 (10TH CIR. 2009). THE MOTION “MUST
CONTAIN AN EXPLANATION OF WHY THE MERE OCCURRENCE OF THE
EVENT IDENTIFIED BY THE PARTY AS NECESSITATING THE CONTINUANCE
RESULTS IN THE NEED FOR ADDITIONAL TIME.”                        ID. AT 1271.     MOTIONS
CONTAINING SHORT, CONCLUSORY STATEMENTS REGARDING THE REASON
A CONTINUANCE IS REQUESTED ARE INSUFFICIENT UNDER TOOMBS AND
WILL BE SUMMARILY DENIED BY THE COURT.


                                 TRAILING TRIAL DOCKET:
Counsel are referred to the trailing docket of cases as they appear for jury/selection trial on the
Public Court Calendar for May, 2020.      The order in which cases appear on the Court Calendar
does not necessarily reflect the order in which cases will be tried.




                                                -3-
